 

Case 20-20077 Document 12 Filed in TXSB on 02/24/20 Page 1 of 1

 

 

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEA SBitates Courts
Southern District of Texas
FILED
MOTION AND ORDER FEB 3 4 2020

FOR ADMISSION PRO HAC VICE
David J. Bradley, Clerk of Court

20-20077

 

 

 

 

Corpus Christi

 

In Re: Two Guns Consulting & Construction, LLC

 

 

 

 

 

Delaware

 

 

"| Michael Busenkell
‘| Gellert Scali Busenkell & Brown, LLC
| 4 1201 North Orange Street, Suite 300
-| Wilmington, DE 19801

“| (302) 425-5812
"| Delaware - Bar ID # 3933

 

 

 

 

 

Seeks to appear as the attorney for this party:

 

Yak Mat, LLC

Dated: February 18, 2020 Signed: \ DIESE

 

 

 

 

COURT USE ONLY: The applicant’s state bar reports their status as: AQ

 

Dated: ow los] O6dd Signed: , AL 3a25—

Deputy Clerk

 

 

 

 

 

Order

 

 

 

This lawyer is admitted pro hac vice.

Dated:

 

United States Bankruptcy Judge
